ITEMID: 001-69901
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF KNIAT v. POLAND
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 7. The applicant was born in 1956 and lives in Poznań, Poland.
8. On an unknown date in 1997 the applicant’s husband lodged a petition for divorce with the Poznań Regional Court (Sąd Okręgowy). The applicant did not agree to a divorce and asked the court to dismiss the petition.
9. On 1 November 1997 the court made an interim periodical payments order requiring the applicant’s husband to pay 2,500 Polish zlotys (PLN) for maintenance in respect of their 3 children pending the proceedings.
10. On 21 September 1999 the Poznań Regional Court granted a decree of divorce. The court held that the marital breakdown was irretrievable and that both spouses had been at fault in respect of the breakdown of their marriage. It ordered that a final court fee (“wpis ostateczny”) of PLN 10,000 should be borne by the parties in equal shares (PLN 5,000 each).
11. On 20 October 1999 the applicant appealed against the divorce decree. She contested the findings made by the Regional Court in respect of the breakdown of the marriage and her being responsible for the marital breakdown. She also asked the court to rule that adultery on the part of her husband had been the main reason why their marriage had ended.
12. On 25 October 1999 the court ordered the applicant to pay a court fee of PLN 10,000 for lodging the appeal.
13. On 3 November 1999 the applicant made an application for an exemption from that fee. She argued, in particular, that a court fee for lodging an appeal constituted in fact an interim court fee (“wpis tymczasowy”) and that it should be estimated pursuant to section 11 of the Ordinance of the Minister of Justice of 17 December 1996 on Determining Court Fees in Civil Cases (Rozporządzenie Ministra Sprawiedliwości w sprawie określenia wysokości wpisów w sprawach cywilnych). It could not, therefore, exceed the maximum interim court fee in divorce proceedings, which was PLN 600. The applicant further submitted that she was in a difficult financial situation and that she was not able to pay the fee in question. She also stressed that the sum required from her was unusually high and out of any proportion to her standard of living.
14. On 8 November 1999 the Poznań Regional Court dismissed the application, considering that the applicant had “not shown that her financial situation made it impossible for her to pay the fee”. It held that she had not supplied a detailed statement concerning her financial situation.
15. On 20 November 1999 the applicant lodged an interlocutory appeal against that decision. She maintained that she had already submitted a declaration of means, pursuant to Article 113 § 1 of the Code of Civil Procedure. The Poznań Court of Appeal (Sąd Apelacyjny) dismissed that appeal on 30 November 1999. That decision did not contain any reasons.
16. On 16 December 1999 the Poznań Regional Court ordered the applicant to pay, within seven days, a court fee of PLN 10,000 for lodging the appeal of 20 October 1999, on pain of it being rejected.
17. On 10 January 2000 the applicant lodged the second application for an exemption from court fees. She submitted that, given her financial means, she could pay only a sum not exceeding PLN 3,300. The applicant argued that she was not employed and that her only means were payments for her share in marital property received from her husband. She further maintained that she had not put money aside for the litigation since she had not expected the court fee to be so high. The applicant also stressed that the case was relatively simple but that important issues were at stake for her in the proceedings because they related to her civil status. Moreover, she pointed out that in other, more complex proceedings (concerning the marital property division) the Poznań Regional Court levied a moderate court fee of PLN 4,660 on each party.
18. On 13 January 2000 the Poznań Regional Court dismissed the application for a partial exemption from court fees and rejected the appeal against the divorce decree of 21 September 1999 for non-compliance with the court’s decision ordering the applicant to pay the court fee for lodging that appeal. The court held that the applicant had failed to indicate whether paying the full amount of court fees would entail a substantial reduction in her standard of living.
19. On 28 January 2000 the applicant lodged an interlocutory appeal against that decision. On 22 February 2000 the Poznań Court of Appeal dismissed the appeal. It held that the applicant’s financial situation was good since she had already received PLN 300,000 from her husband on the basis of a lump sum order made in the proceedings concerning the division of their marital property, and that she would receive more payments.
20. On 20 March 2000 the applicant lodged a cassation appeal with the Supreme Court against that decision. She repeated the arguments raised in her earlier applications.
21. On 29 March 2000 the Poznań Court of Appeal ordered the applicant to pay a court fee of PLN 10,000 for lodging the cassation appeal.
22. On 5 April 2000 the applicant made an application for a partial exemption from court fees in the cassation proceedings. She submitted that she was able to pay the court fees not exceeding PLN 3,300. She further maintained that her financial situation was difficult because she was not employed and her only asset was the lump sum received from her husband; that sum, however, had to be disbursed not only for her needs but also for maintenance of her two minor children who lived with her.
23. On 17 April 2000 the Poznań Court of Appeal dismissed the application. The decision did not contain any reasons.
24. The applicant did not pay the fee of PLN 10,000. As a consequence, on 16 May 2000, the Poznań Court of Appeal rejected her cassation appeal on formal grounds.
25. On 26 May 2000 the applicant lodged an interlocutory appeal against that decision. On 30 May 2000 the Poznań Court of Appeal ordered the applicant to pay a court fee of PLN 2,000 for lodging the interlocutory appeal.
26. On 6 June 2000 the applicant made another application for an exemption from court fees in the interlocutory appeal proceedings. On 9 June 2000 the court again ordered her to pay a court fee of PLN 2,000.
27. On 9 June 2000 the Poznań Court of Appeal dismissed her application for an exemption from court fees in the interlocutory appeal proceedings. That decision was upheld on appeal on 12 July 2000.
28. The legal provisions applicable at the material time and questions of practice are set out in paragraphs 23-33 of the judgment delivered by the Court on 19 June 2001 in the case of Kreuz v. Poland (appl. no. 28249/95, ECHR 2001-VI; see also Jedamski and Jedamska v. Poland, no. 73547/01), §§ 29-39).
Polish law provides however, for special regulations with respect to divorce proceedings. A petitioner is obliged to pay an interim court fee at the time of lodging a divorce petition with a court. Subsequently, the court levies a final court fee in a divorce decree.
Section 31 of the Law of 13 June 1967 on Court Fees in Civil Cases (Ustawa o kosztach sądowych w sprawach cywilnych) (as amended) states, in so far as relevant:
“1. In cases concerning non-pecuniary rights and in cases where it is impossible to establish the value of a claim at the time of lodging a statement of claim with a court, the president of the court shall order the party concerned to pay an interim court fee (wpis tymczasowy) for lodging his pleading.
2. The court levies a final court fee (wpis ostateczny...”
Paragraph 11(6) of the Ordinance of the Minister of Justice of 17 December 1996, reads:
“An interim court fee for lodging a divorce petition shall range from PLN 30 to PLN 600.”
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
